 



Exhibit 10.2
June 7, 2006
Vector Group Ltd.
100 S.E. Second Street, 32nd Floor
Miami, FL 33131

Attention:   Howard M. Lorber
President and Chief Executive Officer

Gentlemen:
     Barberry Corp. (“Barberry”) agrees that, on the first business day
following the expiration of the waiting period under the Hart-Scott-Rodino
Antitrust Improvement Act (the “HSR Act”), it will convert $20 million principal
amount of the 6.25% Convertible Subordinated Notes due July 15, 2008 of Vector
Group Ltd. (“VGR”) which it owns into 938,087 registered shares of VGR common
stock (calculated based on the current conversion price of $21.32 per share), or
such greater number of shares resulting from an adjustment after the date hereof
to the conversion price of the Notes. As an inducement for Barberry to convert,
VGR will issue to Barberry an additional 261,913 (or such lesser number of
shares, in the event of an adjustment after the date hereof to the conversion
price of the Notes, such that the total number of shares received by Barberry
equals 1,200,000) unregistered shares of VGR common stock on the date of
conversion, or as soon thereafter as such shares are listed on the NYSE. VGR
agrees that it will promptly secure the listing of the unregistered shares on
the NYSE, will use all reasonable efforts to file a registration statement for
the unregistered shares within 45 days of the conversion date and will use all
reasonable efforts to have the registration statement declared effective within
120 days of the date of conversion and to keep such registration statement
effective until the later of the Barberry’s shares are sold or Rule 144(k) is
available. Barberry will promptly make all required filings under the HSR Act
and will use all reasonable efforts to obtain the necessary approvals
thereunder, and will pay Jefferies & Company, Inc. on the date of conversion a
commission of $240,000.
     Additionally, on the date of conversion, VGR will also pay to Barberry, in
cash, accrued interest on the converted Notes. On June 8, 2006, the accrued
interest will equal $496,600. The payment for the accrued interest should be
wired as follows:
     Please indicate your agreement with the terms set forth above by signing
below and sending an executed original to me.

            Very truly yours,


Barberry Corp.
      By:   /s/ Keith Cozza         Keith Cozza         Treasurer     

            THE FOREGOING IS AGREED TO AND ACCEPTED:

Vector Group Ltd.
      By:   /s/ Richard J. Lampen         Name:   Richard J. Lampen       
Title:   Executive Vice President     

